COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-17-00395-CV


Sheik Tehuti                           §    From the 48th District Court

                                       §    of Tarrant County (048-295637-17)
v.
                                       §    April 5, 2018

Lisa R. Woodard                        §    Per Curiam


                                JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.


                                   SECOND DISTRICT COURT OF APPEALS

                                   PER CURIAM